Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of ASIA CORK INC. on Form 10-Q for the period ending September 30, 2010 as filed with the Securities and Exchange Commission on the date hereof, I, Pengcheng Chen, Chief Executive Officer of the Company,certify, pursuant to 18 U.S.C.ss. 1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. November 13, 2010 By: /s/ Pengcheng Chen Name:Pengcheng Chen, Title:Chief Executive Officer
